DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the limitation "the outside" in lines 7 and 9 and “the length direction of arrangement” in line 11.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, the limitation “the vaccumizing length” in lines 12-13 should be - -the maximum vacuumizing length- - in order to provide consistent language throughout the claim.
	With respect to claim 11, “the holes” in line 9 should be - - the multiple holes- - in order to provide consistent language throughout the claims.
  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Perault et al. (US Patent 7,040,228) in view of Aydin et al. (DE 102007047554).
	With respect to claim 1, Perault et al. teaches a vacuum wiper (132) comprising:
a housing (152), containing a cavity (153, 167, Figures 5, 6); and 
a connection port (166), the connection port (166) being disposed on the housing (152) and being in communication with the cavity (153, 167, Column 7, Lines 16-27, Figures 5, 6).
However, Perault et al. does not explicitly disclose the vacuum wiper with multiple holes, the multiple holes being disposed on the housing in the length direction of the housing, the multiple holes being able to establish fluid communication between the cavity and the outside; the vacuum wiper having a maximum vacuumizing length when all of the multiple holes are in communication with the outside; and a hole adjusting means, configured to be capable of blocking one or more of the multiple holes in sequence from two ends in the length direction of arrangement of the multiple holes of the vacuum wiper, such that the vacuum wiper is able to adjust the vacuumizing length.  Aydin et al. teaches vacuum wiper (note: nozzle head 11 functions as vacuum wiper) with multiple holes (12), the multiple holes (12) being disposed on the housing in the length direction of housing (Figures 1 and 2), and the multiple holes (12) being able 
It would have been obvious to one of ordinary skill in the art before the present invention to modify the vacuum wiper of Perault et al. to include multiple holes and a hole adjusting means as taught by Aydin et al. for the purpose of increasing vacuumizing efficiency of the vacuum wiper. 
With respect to claim 2, Perault et al. teaches the connection port (166) is connectable to a vacuumizing apparatus (150). 
	With respect to claim 3, Perault et al. teaches the claimed invention with the exception of wherein a hold adjusting means is multiple plugs, the size of each of the multiple plugs being matched to one corresponding hole of the multiple holes, thereby enabling said each plug to be at least partially plugged into one hole matched thereto.  
	Aydin teaches the hold adjusting means is multiple plugs (16), the size of each of the multiple plugs being matched to one corresponding hole of the multiple holes 
It would have been obvious to one of ordinary skill in the art before the present invention to modify the vacuum wiper of Perault et al. to include the hole adjusting means to be multiple plugs as taught by Aydin et al. for the purpose of eliminating the need to provide separate valves thereby increasing vacuumizing efficiency of the vacuum wiper. 

4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Perault et al. (US Patent 7,040,228) in view of Aydin et al. (DE 102007047554) as applied to the claims above, and further in view of Li (CN 206568777).
	With respect to claim 4, Perault et al., as modified, teaches the claimed invention including plugs (16) as taught by Aydin et al. with the exception of the multiple plugs are made of an elastic material.
	Li teaches a housing with plug (6) made of an elastic material (note silicone rubber as taught in the Abstract and Claim 1 is an elastic material).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the plugs taught by Perault et al., as modified, since it would require obvious substitution of a known plug with another plug made of elastic material as taught by Li for the purpose of providing a durable material that provides less wear and tear during operation of the apparatus. 
With respect to claim 5, Li teaches a housing with plug (6) made of a silicone rubber (Abstract and Claim 1).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Perault et al. (US Patent 7,040,228) in view of Aydin et al. (DE 102007047554) and Li (CN 206568777), as applied to claims 4 and 5 above, and further in view of Gydesen (KR 20060127261)
	With respect to claim 6, Perault et al., as modified, teaches the claimed invention including multiple plugs (16) as taught by Aydin et al., however Perault et al. as modified does not explicitly disclose each of the multiple plugs has a plug-in part and a handle part, the plug-in part and the handle part being configured such that: when the plug is plugged into one hole matched thereto, the plug-in part enters the hole completely, and the handle part is retained outside the hole.
	Gydesen teaches a plug (40) that has a plug-in part (41) and a handle part (43, 45), the plug-in part (41) and the handle part (43, 45, Figures 2 and 3) being configured such that: when the plug is plugged into one hole matched thereto (Figure 4), the plug-in part enters the hole completely, and the handle part is retained outside the hole (Figure 4).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the plugs taught by Perault et al., as modified, since it would require obvious substitution of a known plug with another plug with plug-in and handle parts as taught by Gydesen for the purpose of allowing the user/operator with an interface to be able to smoothly insert and/or pull out the plug from an apparatus. 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Perault et al. (US Patent 7,040,228) in view of Aydin et al. (DE 102007047554) as applied to claims 1-3 above, and further in view of Hamasaki et al. (EP 0838979).
	With respect to claim 11, Perault et al., as modified, teaches a stencil printer, characterized by comprising: a support platform (120, 122, 124), for bearing a printed circuit board (115) to be processed; the vacuum wiper (132) being disposed at one side of the support platform (120, 122,124, Figure 2); a stencil (106), movably disposed above the support platform (120, 122, 124 and Figure 1) and the vacuum wiper (132), the stencil (106) being used for distributing solder paste onto the printed circuit board (Column 4, Lines 12-17); a vacuumizing apparatus (150), connected to the connection port (166) of the vacuum wiper (132) and configured to vacuumize the cavity (153, 167 and Figures 5, 6) of the vacuum wiper (132, Column 6, Line 54-Column 7, Line 27).
However, Perault et al., as modified, does not explicitly disclose a winding roller, wherein wiping paper or wiping cloth can be wound on the winding roller such that the wiping paper or wiping cloth is able to cover the holes of the vacuum wiper from above and wherein the vacuumizing apparatus vacuumizes the cavity of a vacuum wiper such that solder paste on the stencil can be adhesively sucked by the wiping paper or wiping cloth above the vacuum wiper.  Hamasaki et al. teaches a printing apparatus with a suction apparatus a winding roller (12, 13), wherein wiping paper or wiping cloth (11) can be wound on the winding roller such that the wiping paper or wiping cloth (11) is able to cover the holes (132a, 132b, Figure 7) of a vacuum wiper (135) from above (note: 135 is situated as 132 in Figure 4) and wherein the vacuumizing apparatus (16) vacuumizes the cavity of a vacuum wiper such that solder paste on the stencil can be 
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the invention taught by Perault et al., as modified, to provide a winding roller with a wiping cloth as taught by Hamasaki et al. for the purpose of effectively cleaning solder material in the apparatus. 

Allowable Subject Matter
7.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the prior art does not teach or render obvious a vacuum wiper in combination with all the structure as recited and in particularly the hole adjusting means is two sliders, the two sliders being disposed at two sides in the length direction of the housing respectively, such that the two sliders are able to slidably block one or more of the multiple holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853